                                                                                           E-FILED
                                                            Tuesday, 15 January, 2019 02:20:21 PM
                                                                     Clerk, U.S. District Court, ILCD

                 UNITED STATES DISTRICT COURT
                 CENTRAL DISTRICT OF ILLINOIS
                                PEORIA DIVISION

U.S. CONVEYOR TECHNOLOGIES       )
MANUFACTURING, INC.,             )
                                 )
      Plaintiff,                 )
                                 )                    Case No. 1:18-cv-1264
            v.                   )
                                 )
NEW ENGLAND QUALITY SERVICE, )
INC., EARTH WASTE & METAL, INC., )
& KEVIN C. ELNICKI,              )
                                 )
      Defendants.                )

                              OPINION & ORDER

      Before the Court is Defendants’ Motion to Dismiss for Lack of Jurisdiction

(Doc. 11), which seeks dismissal pursuant to Federal Rule of Civil Procedure 12(b)(2)

for lack of personal jurisdiction. For the following reasons, the motion is DENIED.

                                    BACKGROUND

      Plaintiff, U.S. Conveyer Technologies Manufacturing, Inc., is an Illinois

corporation with its principal place of business in Mackinaw, Illinois. (Doc. 3 at ¶ 1).

Defendants New England Quality Service, Inc. (NEQS) and Earth Waste & Metal,

Inc. (EWM) are Vermont corporations with their principal places of business in

Vermont. (Doc. 3 at ¶ 2). Defendant Kevin C. Elnicki is a citizen and resident of the

State of Florida and is president of both Defendants NEQS and EWM. (Doc. 12-1 at

¶¶ 2-7).




                                           1
      In April 2014, Defendant Elnicki met Bill Tigner, President of U.S. Shredder

and Casting Group, Inc. (US Shredder),1 at a convention in Las Vegas, Nevada. (Doc.

12-1 at ¶ 9). At the convention, Tigner “expressed that US Shredder could build

[Defendant] EWM a ferrous and non-ferrous scrap metal recycling system.” (Doc. 12-

1 at ¶ 10). Following this meeting, US Shredder connected Defendant Elnicki with

Conner Brothers Machine Co., Inc. (CBM), a company operating in North Carolina,

for the purpose of repairing and/or rebuilding a used shredder owned by one of the

defendants in this action.2 (Doc. 13-1 at ¶ 9). US Shredder and Defendant Elnicki

continued discussions, during which US Shredder agreed to sell Defendant EWM a

scrap metal processing system (the System), a component to be attached to the

shredder being repaired and/or rebuilt by CBM. ((Doc. 13-1 at ¶ 16). In the ensuing

months, Defendant Elnicki and Tigner engaged in e-mail and/or phone conversations

and four in-person meetings, two in Vermont and one in each Florida and New York.

(Doc. 12-1 at ¶ 12).


1 At all relevant times, US Shredder and Plaintiff were affiliates in that Kenton L.
Graves, president of Plaintiff, owned 49% of the issued stock in US Shredder and
100% of the issued stock in Plaintiff; essentially, Plaintiff would design, fabricate,
and assemble equipment sold and distributed by US Shredder. (Doc. 13-1 at ¶¶ 2-12).
Both US Shredder and Plaintiff were based in the same facility located in Mackinaw,
Illinois, which was Plaintiff’s sole facility. (Doc. 13-1 at ¶¶ 3, 6, 10).
2 In his first affidavit, Defendant Elnicki insinuated the shredder was owned by

Defendant EWM (Doc. 12-1); however, Plaintiff has pointed the Court’s attention to
litigation in North Carolina, wherein Defendant NEQS, doing business as Earth
Waste & Metal/American Iron & Metal of TN, asserted ownership of the shredder
(Doc. 17-1). It is thus unclear which entity owns the shredder; what is clear, however,
is that Defendant Elnicki has—under oath—both alleged Defendant NEQS owned
the shredder and insinuated that Defendant EWM owned, or at the very least, had
dominion and control over the shredder, which suggests ownership. Defendants are
reminded that false or misleading statements to the Court can result in dire
consequences to attorneys and parties alike.
                                              2
      At some point, a purchase order proposal was sent to Defendant Elnicki. The

purchase order proposal appeared on US Shredder letterhead and listed an Alabama

address along with the Mackinaw, Illinois, address. (Doc. 12-1 at Ex. B). On December

8, 2014, US Shredder, through its employee Christopher Melenick, sent a final

purchase order confirmation to Defendant EWM (Doc. 13-2); following further

discussions with Defendant EWM, a revised final purchase order confirmation was

sent to Defendant EWM on December 12, 2014 (Doc. 13-1 at ¶ 18, Ex. B). Both final

purchase order confirmations appeared on US Shredder letterhead and listed solely

the Mackinaw, Illinois, address. (Doc. 12-1 at Ex. C; Doc 13-1 at Exs. A, B, C).

Defendant Elnicki signed the final purchase order confirmation and returned it to

Tigner or “someone else employed by US Shredder.” (Doc 12-1 at ¶ 17, Ex. C; Doc 13-

1 at ¶ 20, Ex. C).

      Tigner thereafter informed Defendant Elnicki that Plaintiff would handle

billing directly because it was Plaintiff’s responsibility to design, fabricate, assemble,

and install the System. (Doc. 13-1 at ¶ 22). Plaintiff then sent an invoice to Defendant

EWM for a 20% down payment, and Defendant NEQS remitted a partial payment of

the invoice on behalf of Defendant EWM to Plaintiff at its Mackinaw, Illinois,

address. (Doc. 13-1 at Exs. D, E). Plaintiff thereafter commenced design and

fabrication, but Defendants failed to make any additional payments required by the

agreement. (Doc. 3 at ¶¶ 16). Plaintiff therefore ceased work and brought this suit for

breach of contract. (Doc. 3).




                                            3
                                   LEGAL STANDARD

      Defendants move to dismiss for lack of personal jurisdiction pursuant to Rule

12(b)(2). (Docs. 11, 12). The plaintiff bears the burden of proving personal jurisdiction.

N. Grain Mktg., LLC v. Greving, 743 F.3d 487, 491 (7th Cir. 2014). “Once the

defendant has submitted affidavits or other evidence in opposition to the exercise of

jurisdiction, the plaintiff must go beyond the pleadings and submit affirmative

evidence supporting the exercise of jurisdiction.” Purdue Research Found. v. Sanofi-

Synthelabo, S.A., 338 F.3d 773, 783 (7th Cir. 2003). Factual disputes are resolved in

favor of the plaintiff, in whose favor all reasonable inferences are likewise to be

drawn. Id. at 783 n.14; N. Grain Mktg., LLC, 743 F.3d at 491.

      At the pre-answer stage, the matter of personal jurisdiction may be resolved

on the documentary submissions of the parties without an evidentiary hearing and

“the plaintiff need only make out a prima facie case of personal jurisdiction.” N. Grain

Mktg., 743 F.3d at 491 (internal quotation marks omitted). However, where the

defendant succeeds in establishing a dispute of material fact as to the plaintiff’s

prima facie case of personal jurisdiction, the plaintiff must prove the existence of

personal jurisdiction by a preponderance of the evidence at either an evidentiary

hearing or trial. Hyatt Int’l Corp. v. Coco, 302 F.3d 707, 713 (7th Cir. 2002); see also

5B Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure § 1351

(3d ed. 1998).

                                      DISCUSSION

      The Court must decide whether personal jurisdiction exists as to the three

defendants named in this cause of action. At the outset, Plaintiff concedes the Court
                                            4
lacks personal jurisdiction over Defendant Elnicki by operation of the fiduciary shield

doctrine. (Doc. 13 at 10). Defendants, however, make no argument with respect to the

fiduciary shield doctrine or to Defendant Elnicki specifically. (See Doc. 12). The Court

will therefore construe Plaintiff’s concession as a voluntarily dismissal of the claim

against Defendant Elnicki pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i)3

and will terminate him from these proceedings without prejudice.

      This leaves Defendants NEQS and EWM. The Court ordered Defendants to

submit a supplemental memoranda “explaining (1) the corporate relationship(s)

among Defendants, (2) Defendant NEQS’s role in the transaction at issue and why

Defendant NEQS played an active role in obtaining financing for the transaction at

issue, and (3) any additional argument why personal jurisdiction is lacking

specifically as to Defendant NEQS[;]” Plaintiff was given the opportunity to respond.

(Doc. 14 at 2). In their supplemental memorandum, Defendants insist they are

entirely separate corporations and Defendant NEQS’s sole role in this transaction

was to serve as guarantor for Defendant EWM’s loan to finance the purchase of the

System and to issue the partial payment of the initial invoice. (Doc. 16). Plaintiff, on

the other hand, alleges Defendant NEQS is the true party of interest as opposed to

Defendant EWM. (Doc. 17). The Court will address each defendant in turn.




3 Pursuant to Rule 41(a)(1)(A)(i), a plaintiff may voluntarily dismiss a claim without
stipulation or court order before the defendant files either an answer or a motion for
summary judgment. To date, neither has been filed in this case.
                                            5
I.    Defendant EWM Has Sufficient Minimum Contacts with the State of
      Illinois to Exercise Personal Jurisdiction

      “A federal court sitting in diversity looks to the personal jurisdiction law of the

state in which the court sits to determine if it has personal jurisdiction over a

defendant.” Travel Servs., Inc. v. Vacation Tours USA, Inc., 221 F. Supp. 3d 1024,

1030 (C.D. Ill. 2016) (citing Hyatt Int’l, 302 F.3d at 713). The Illinois long-arm statute

contains a “catch-all provision” stating: “A court may . . . exercise jurisdiction on any

other basis now or hereafter permitted by the Illinois Constitution and the

Constitution of the United States[,]” 735 ILCS 5/2-209(c). (Docs. 12, 13). “[W]hen . . .

a plaintiff argues that personal jurisdiction is proper under subsection (c) of the

Illinois long-arm statute, the sole issue before the court is whether the nonresident

defendant’s connection or contact with Illinois is sufficient to satisfy federal and

Illinois due process.” Russell v. SNFA, 2013 IL 113909, ¶ 30.4

      Illinois courts “will not consider [its] long-arm statute separately from federal

due process concerns” when, as here, a defendant declines to argue the Illinois

Constitution provides greater due process protections than the United States




4 The Court notes Plaintiff originally alleged personal jurisdiction under § 2-209(a)(1)
but seemingly abandoned that argument in its Response (Doc. 13). As the Illinois
Supreme Court observed in Russell, the amendment adding subsection (c) to the
Illinois long-arm statute essentially swallowed the rest of the statute and “collapse[d]
the jurisdictional inquiry into the single issue of whether a defendant’s Illinois
contacts are sufficient to satisfy federal and Illinois due process.” Russell, 2013 IL
113909, ¶ 30. It is thus unnecessary to prove or even allege the business transaction
at issue is of the type contemplated by § 2-209(a)(1). Even so, the Court notes the
analyses under §§ 2-209(a)(1) and 2-209(c) will be essentially identical because the
facts relevant to the business transaction provision (2-209(a)(1)) will be substantially
the same facts relevant to the minimum contacts analysis (2-209(c)), as evidenced by
Defendants’ analysis under 2-209(a)(1).
                                            6
Constitution. See id. ¶ 33; see also Hyatt Int’l, 302 F.3d at 715–16 (“[W]e note that in

no case post-Rollins [v. Ellwood, 141 Ill. 2d 244 (1990),] has an Illinois court found

federal due process to allow the exercise of jurisdiction in a case where Illinois limits

prohibited it, and conclude that in this particular instance it is enough to evaluate

the limits that the Fourteenth Amendment due process places on state exercises of

personal jurisdiction.”); GMAC Real Estate, LLC v. E.L. Cutler & Assocs., Inc., 472 F.

Supp. 2d 960, 964 (N.D. Ill. 2006) (“Although the Illinois Supreme Court contended

in Rollins that the due process requirements under the Illinois constitution are

distinct from the requirements of federal due process . . . the Seventh Circuit has

since affirmed that it is only in the rare (and perhaps hypothetical) case that the

federal due process analysis might actually differ from the Illinois due process

analysis.”). Thus, the sole question before the Court is whether the exercise of

personal jurisdiction comports with the Fourteenth Amendment’s due process

guarantees.

      A State may exercise personal jurisdiction over an out-of-state defendant

consistent with the Fourteenth Amendment if the defendant has “certain minimum

contacts with [the State] such that the maintenance of the suit does not offend

traditional notions of fair play and substantial justice.” Int’l Shoe Co. v. State of

Wash., Office of Unemployment Comp. & Placement, 326 U.S. 310, 316 (1945)

(internal quotation marks omitted). The instant motion concerns specific jurisdiction

as opposed to general jurisdiction. See generally Goodyear Dunlop Tires Operations,

S.A. v. Brown, 564 U.S. 915, 919 (2011) (discussing the differences between specific

and general jurisdiction). To exercise specific jurisdiction, the suit itself must arise
                                           7
out of or relate to the defendant’s contacts with the forum state. Bristol-Myers Squibb

Co. v. Superior Court of Cal., San Francisco Cty., 137 S. Ct. 1773, 1780 (2017).

“[T]here must be ‘an affiliation between the forum and the underlying controversy,

principally, [an] activity or an occurrence that takes place in the forum State and is

therefore subject to the State’s regulation.’ For this reason, ‘specific jurisdiction is

confined to adjudication of issues deriving from, or connected with, the very

controversy that establishes jurisdiction.’ ” Id. (quoting Goodyear, 564 U.S. at 919).

      “The relevant contacts are those that center on the relations among the

defendant, the forum, and the litigation.” Advanced Tactical Ordnance Sys., LLC v.

Real Action Paintball, Inc., 751 F.3d 796, 801 (7th Cir. 2014). The defendant must

have “purposefully directed” those contacts toward the forum state, meaning they

“must arise out of contacts that the ‘defendant himself’ creates with the forum,” and

the defendant must have purposefully availed himself of the benefits and protections

available in the forum state. Walden v. Fiore, 571 U.S. 277, 284 (2014) (quoting

Burger King Corp. v. Rudzewicz, 471 U.S. 462, 475 (1985) (emphasis in original)).

“Due process requires that a defendant be haled into court in a forum State based on

his own affiliation with the State, not based on the random, fortuitous, or attenuated

contacts he makes by interacting with other persons affiliated with the State.” Id. at

286 (internal quotation marks omitted).

      The existence of a contract with an Illinois resident standing alone is an

insufficient contact to hale an out-of-state defendant into an Illinois court. See

Walden, 571 U.S. at 286. Instead, the Court must consider “(1) who initiated the

transaction; (2) where the contract was negotiated; (3) where the contract was formed;
                                           8
and (4) where performance of the contract was to take place.” Philos Techs., Inc. v.

Philos & D, Inc., 802 F.3d 905, 913 (7th Cir. 2015) (internal quotation marks omitted).

      The Seventh Circuit Court of Appeals has long held a crucial factor in

considering a challenge to personal jurisdiction in a contract case is whether the

defendant initiated the contract. Telco Leasing, Inc. v. Marshall Cty. Hosp., 586 F.2d

49, 52 (7th Cir. 1978). Here, it is unclear from the parties’ documentation which party

initiated the transaction at issue. Did Tigner “express[] that US Shredder could build

[Defendant] EWM a . . . system” after being asked by Defendant Elnicki?5 (See Doc.

12-1 at ¶ 10). Or did Tigner solicit Defendant Elnicki’s business uninvited by

Defendant Elnicki? In their argument, Defendants6 assume from Defendant Elnicki’s

affidavit that Tigner initiated the transaction, but that is not what Defendant Elnicki

stated. The Court is unable to discern who initiated the transaction based on the

documentation provided by the parties.

      Turning to the next two factors for consideration, Defendant Elnicki and

Plaintiff’s affiliate, US Shredder (also an Illinois corporation), negotiated this

agreement over the course of approximately eight months. Though Tigner, the

representative of US Shredder with whom Defendant Elnicki negotiated, clearly had

an office in Florida, Tigner was not negotiating on his own behalf but rather on behalf




5 In this section, Defendant Elnicki’s actions are attributed specifically to Defendant
EWM; Defendant Elnicki has affirmed he acted on behalf of Defendant EWM, and
Plaintiff’s concession rests on the assumption that Defendant Elnicki was acting in
his corporate capacity with respect to Defendant EWM and/or Defendant NEQS.
6 Given that Defendants present their arguments collectively and that Defendant

Elnicki was allegedly operating in his corporate capacity, the use of the term
“Defendants” in this section refers to all Defendants unless otherwise noted.
                                            9
of US Shredder. Contacts with Tigner may therefore, at least partially, be attributed

to Illinois as negotiations on behalf of an Illinois corporation with its principal place

of business in Mackinaw, Illinois. In addition to the mailings, e-mails, and/or phone

calls to and/or from Illinois (Plaintiff’s and US Shredder’s employees), Florida (Tigner

and Defendant Elnicki) and Vermont (Defendants EWM and NEQS), in-person

meetings were held in Nevada, Vermont, Florida, and New York (Doc. 12-1 at ¶¶ 9-

12). The December purchase order confirmations were seemingly sent from the

Illinois office, or at least on behalf of Plaintiff’s affiliate, who is situated in Illinois,

and then returned by e-mail from Defendant Elnicki in Vermont to Plaintiff’s

affiliate, US Shredder, in Illinois or to Tigner in Florida, a contact attributed to

Illinois through Tigner’s employment with US Shredder. (Doc. 12-1 at ¶ 17; Doc. 13-

1 at Exs. A, B, C; Doc. 13-2). In sum, the negotiations of this contract touched several

states, but it is without question Defendant Elnicki’s negotiations with US Shredder

were principally directed at Illinois in that US Shredder is an Illinois corporation

with its principal place of business in Illinois.

       Defendants, however, claim surprise at the fact US Shredder and Plaintiff are

Illinois corporations, proffering the belief US Shredder was an Alabama company and

Tigner worked from Florida. Defendants fail to provide evidence of any “discussion”

or “conversation” which could reasonably support Defendant Elnicki’s subjective

belief US Shredder was based in Alabama. (See Doc. 12 at 3; Doc. 12-1 at ¶ 16). The

only objective support for this belief the Court can find in the exhibits offered by the

parties is a single purchase order proposal, which appeared on company letterhead

listing an Alabama address. (Doc. 12-1 at ¶ 15; Doc. 12-1 at Ex. B). However,
                                             10
Defendants ignore the fact this very document also listed Plaintiff’s Illinois address.

(Doc. 12-1 at Ex. A). Any belief that US Shredder was based in Alabama and not in

Illinois due to the mere fact an Alabama address appeared on this single document is

unreasonable. What’s more is the same Illinois address appeared on every document

sent by US Shredder, sometimes alone and sometimes with the Alabama or Florida

address, thereby putting Defendants on notice they were dealing with an Illinois

corporation or at the very least a company substantially connected to Illinois.

Significantly, both the December 8 and December 12 purchase order confirmations

listed solely the Illinois address. (Doc. 13-1 at ¶¶ 17-20, Exs. A, B, C; Doc. 12-1 at Ex.

C). Any claim of surprise at the fact US Shredder was an Illinois corporation is thus

willful ignorance, as the objective evidence in the record very clearly indicates a

reasonable person in Defendant Elnicki’s shoes would be on notice he or she was

dealing with a corporation substantially connected to Illinois.

      In addition, the objective evidence in the record reasonably indicates

performance of the contract was contemplated in Illinois. After the parties agreed to

the final specifications in the December 12 purchase order confirmation, Tigner

informed Defendant Elnicki that Plaintiff would handle billing, as it was Plaintiff’s

responsibility to “design, fabricate, assemble, and install” the System (Doc. 13-1 at ¶

22),7 all of which would presumably take place at Plaintiff’s Illinois facility, given the

lack of any objective evidence to the contrary.8 Thereafter, Plaintiff sent an invoice to


7  Notably, this contradicts Defendants’ insistence that US Shredder assigned the
contract without their knowledge.
8 It should be noted delivery of the System was not to occur in Illinois but was instead

to occur in Vermont. (Doc. 12-1 at ¶ 18).
                                           11
Defendant EWM, and Defendant NEQS tendered payment in Illinois, which

Defendant Elnicki acknowledges in his affidavit. (Doc. 13-1 at Exs. D, E; Doc. 12-1 at

¶¶ 21-25). Notably, the check listed only Plaintiff’s Illinois address, evincing

Defendants’ knowledge of Plaintiff’s presence and operation in Illinois. (Doc. 13-1 at

Ex. D). See O'Hare Int’l Bank v. Hampton, 437 F.2d 1173, 1176–77 (7th Cir. 1971)

(finding negotiations and tendering of payment in the forum state were factors

favoring a finding of personal jurisdiction).

      Defendants nevertheless argue they believed Plaintiff would perform by

manufacturing and installing the system at a North Carolina facility. (Doc. 12 at 3,

8; Doc 12-1 at ¶ 19). Plaintiff explains this is untrue because the activities in North

Carolina are unrelated to Plaintiff’s obligations under the agreement. Early on in the

negotiations, US Shredder facilitated the shipment of the used shredder to CBM,

located in North Carolina. (Doc. 13-1 at ¶ 15; Doc. 13-3 at ¶ 5). Separate from the

agreement at issue in this case, CBM agreed to repair and/or rebuild the used

shredder; Plaintiff, through US Shredder, agreed to design, fabricate, assemble, and

install the System, a component or accessory to the shredder being repaired and/or

rebuilt by CBM. (Doc. 13-1 at ¶¶ 15-16; Doc. 13-3 at ¶ 7). Neither Plaintiff nor US

Shredder operate in the State of North Carolina;9 additionally, neither are affiliated


9 The Court does note the following sentence in Tigner’s letter confirming US
Shredder’s inspection of the used shredder: “We recently inspected the equipment
that is currently at our fabrication facility in North Carolina or en route.” (Doc. 12-1
at Ex. A). Though this sentence does appear to indicate Plaintiff had a fabrication
facility in North Carolina, both Kenton Graves and Troy Graves affirmed Plaintiff’s
sole fabrication facility was in Illinois. Factual disputes must be drawn in Plaintiff’s
favor, so the Court will presume for purposes of this Motion Plaintiff did not have a
fabrication facility in North Carolina. (Doc. 13-1 at ¶ 10; Doc 13-3 at ¶ 6).
                                             12
with CBM. (Doc. 13-1 at ¶ 10; Doc 13-3 at ¶ 6). The Court does note Plaintiff, either

through its own agent or an agent of US Shredder, did travel to North Carolina to

inspect the shredder, but that seems to be the extent of Plaintiff’s activities in North

Carolina relating to this case. (Doc. 12-1 at Ex. A).

      Given Plaintiff’s explanation, it becomes clear there is no evidence supporting

Defendants’ subjective belief Plaintiff would perform in North Carolina as opposed to

its sole fabrication facility in Illinois, and Defendants offer no communications from

Plaintiff indicating it would perform in North Carolina or anywhere else, for that

matter. What’s more is the fact Defendants knew neither Plaintiff nor US Shredder

were affiliated with CBM, a fact apparent from the North Carolina litigation cited by

Plaintiff, so it is unclear how Defendants could have possibly formed the “belief”

Plaintiff would perform in North Carolina. The only reasonable and logical inference

to be drawn from the evidence is that performance was contemplated in Illinois,

which, at any rate, is the inference the Court is bound to make at this stage of the

proceedings. See Purdue Research, 338 F.3d at 783 n.14.

      The significance of Plaintiff’s anticipated location of performance is, of course,

not Plaintiff’s connections to Illinois but, rather, the extent to which the contract with

US Shredder, and subsequently Plaintiff, anticipated commercial activity in the State

of Illinois at Defendants’ direction. From the evidence offered by the parties, the

Court finds the vast majority of the contract was to be performed in the State of

Illinois, including Defendants’ payment and Plaintiff’s design and manufacture of the

System, which was designed to Defendants’ particular specifications. This strongly

favors a finding of personal jurisdiction, as “Illinois courts have held that despite the
                                           13
lack of physical presence within Illinois the long arm statute and due process permit

Illinois courts to gain jurisdiction over a person or corporation who enters a contract

knowing that it will be performed in Illinois.” Biltmoor Moving & Storage Co. v. Shell

Oil Co., 606 F.2d 202, 207 (7th Cir. 1979).

      Furthermore, the Court notes the choice-of-law provision contained in the

terms and conditions of the purchase order proposal and confirmations specified

Illinois law. (Doc. 13-1 at ¶¶ 17-20, Exs. A, B, C; Doc. 12-1 at Ex. C). Defendants

appear to argue the terms and conditions were added to the purchase order

confirmations after Defendant Elnicki had signed the agreement and Defendants,

therefore, were unaware of them at the time they agreed to the contract. (Doc. 12 at

3-4, 10; Doc 12-1 at ¶ 20). The Court rejects this assertion out of hand. The terms and

conditions were attached to each iteration of the purchase order, including each of

the copies offered by Defendants as exhibits to their Motion. (Doc. 13-1 at Exs. A, B,

C; Doc. 12-1 at Exs. B, C). Moreover, Plaintiff’s Systems Project Manager,

Christopher Melenick, affirmed the terms and conditions were attached to each

iteration of the final purchase order confirmation prior to being sent to Defendant

EWM for approval. (Doc. 13-2).

      Even so, Defendants anticipated a choice-of-law argument and now urge the

Court to limit the provision’s effect. (Doc. 12 at 10). While it is true a choice-of-law

provision standing alone is insufficient to establish personal jurisdiction, it is not

insignificant. The Supreme Court has admonished:

      Nothing in our cases, however, suggests that a choice-of-law provision
      should be ignored in considering whether a defendant has “purposefully
      invoked the benefits and protections of a State’s laws” for jurisdictional
                                          14
       purposes. Although such a provision standing alone would be
       insufficient to confer jurisdiction, we believe that, when combined with
       the 20-year interdependent relationship Rudzewicz established with
       Burger King’s Miami headquarters, it reinforced his deliberate
       affiliation with the forum State and the reasonable foreseeability of
       possible litigation there. As Judge Johnson argued in his dissent below,
       Rudzewicz “purposefully availed himself of the benefits and protections
       of Florida’s laws” by entering into contracts expressly providing that
       those laws would govern franchise disputes. Burger King, 471 U.S. at
       482.

Similarly, Defendants Elnicki and EWM have purposefully availed themselves of the

benefits and protections of Illinois laws by entering into an agreement expressly

governed by those laws. That factor necessarily weighs in favor of finding personal

jurisdiction, particularly when viewed in conjunction with Defendants’ other

contract-related activities directed at the State of Illinois.

       Despite the factors favoring a finding of personal jurisdiction, Defendants

continually make much of the fact they have “no customers, offices, property,

facilities, employees or agents in the state of Illinois.” (Doc. 11 at 1; Doc. 12 at 2, 12).

However, the Supreme Court recognized over thirty years ago the lack of physical

presence alone is insufficient to avoid personal jurisdiction.

       Jurisdiction . . . may not be avoided merely because the defendant did
       not physically enter the forum State. Although territorial presence
       frequently will enhance a potential defendant’s affiliation with a State
       and reinforce the reasonable foreseeability of suit there, it is an
       inescapable fact of modern commercial life that a substantial amount of
       business is transacted solely by mail and wire communications across
       state lines, thus obviating the need for physical presence within a State
       in which business is conducted. So long as a commercial actor’s efforts
       are ‘purposefully directed’ toward residents of another State, we have
       consistently rejected the notion that an absence of physical contacts can
       defeat personal jurisdiction there. Burger King, 471 U.S. at 476
       (emphasis in original).



                                            15
The trend away from transacting business in person and toward transacting business

through the Internet and other electronic means can only be expected to grow as

technology advances, as we have seen in the thirty years since Burger King was

decided. The lack of physical presence in the State of Illinois is thus of little import

to the Court’s analysis, given Defendants’ extensive negotiations with an Illinois

corporation to have the System manufactured in the State of Illinois, an agreement

subject to the laws of the State of Illinois.

       In sum, Defendants fail to rebut Plaintiff’s convincing arguments that

exercising personal jurisdiction over Defendant EWM would comport with notions of

fair play and substantial justice. Though no one factor is dispositive here, the factors

decidedly weigh in favor of finding personal jurisdiction. Negotiations and the

execution of the contract both relate to Illinois, though the Court is fully aware those

factors implicated several other states as well. Critically, the vast majority of

performance was contemplated in Illinois, and the contract itself contained a choice-

of-law provision choosing Illinois law to govern the agreement. For these reasons, the

Court finds sufficient minimum contacts with the State of Illinois to conclude

Defendant EWM has purposefully availed itself of the benefits and protections

available in Illinois and therefore finds Plaintiff has met its burden of establishing

personal jurisdiction over Defendant EWM. Moreover, as explained above, the

material facts establishing personal jurisdiction cannot reasonably be disputed,

which obviates the need for an evidentiary hearing on the issue of personal

jurisdiction as it relates to Defendant EWM. See Hyatt Int’l, 302 F.3d at 713.



                                            16
II.   The Evidence Likewise Supports a Prima Facie Case of Personal
      Jurisdiction Over Defendant NEQS

      As previously explained, there need only be a prima facie showing of personal

jurisdiction at this stage of the proceedings. See Hyatt Int’l, 302 F.3d at 713. The

Court finds the evidence is sufficient to exercise personal jurisdiction over Defendant

NEQS at this time.

      Under Illinois law, “[w]here two or more companies enter a joint venture, the

minimum contacts of one co-venturer are attributable to other co-venturers such that

personal jurisdiction over one means personal jurisdiction over all.” Wendt v.

Handler, Thayer & Duggan, LLC, 613 F. Supp. 2d 1021, 1030 (N.D. Ill. 2009) (internal

quotation marks omitted); see also Khan v. Gramercy Advisors, LLC, 2016 IL App

(4th) 150435, ¶¶ 169-71 (discussing the “joint-venture theory” in the context of

personal jurisdiction and rejecting a formulaic, elemental approach in favor of a fact-

specific approach); cf. 4A Charles Alan Wright & Arthur R. Miller, Federal Practice

and Procedure § 1069.4 (4th ed. 2008) (explaining an agency relationship may give

rise to personal jurisdiction over all parties to the agency relationship). “[A] joint

venture is an association of two or more entities to carry out a single, specific purpose

for a profit.” Wendt, 613 F. Supp. 2d at 1030. It “may be inferred from circumstances

demonstrating the parties’ intent to enter into a joint venture, even in the absence of

a formal agreement.” Id. In the context of personal jurisdiction, the relevant question

is whether contacts with the forum state were made unilaterally or bilaterally, that

is to say, whether the contacts were made on behalf of just one venturer or both.

Khan, 2016 IL App (4th) 150435, ¶ 171.


                                           17
      The Court is unwilling to assume without some support in the record that

Defendant Elnicki was unaware of his contradictory statements as to the ownership

of the shredder, and will accept the statements at face value that both Defendants

EWM and NEQS have some interest, either ownership or proprietary, in the

shredder. However, even assuming Defendant EWM had no ownership interest in the

shredder and its sole purpose was to “acquire and operate” the System, as Defendant

Elnicki affirmed (Doc. 16-1), both Defendants EWM and NEQS had a significant

interest in the transaction at issue. The System could not operate without being

attached to the shredder purportedly owned by Defendant NEQS. Moreover,

Defendant NEQS would be benefitted by the acquisition and operation of a

component to its shredder, which, presumably, would increase the profitability of its

operation.

      In addition to Defendants’ irrevocably intertwined interests in the System and

the shredder, the Court is concerned with other facts, such as: (1) Defendant NEQS

has held itself out as “Earth Waste & Metal,” as evidenced by its check; (2) Defendant

NEQS controlled Defendant EWM’s purse strings to the extent that Defendant EWM

did not have a bank account of its own and instead operated out of Defendant NEQS’s

account, evincing a comingling of finances and/or assets; and (3) Defendant Elnicki is

president of both corporations and was the only person acting on behalf of Defendants

throughout the transaction at issue. These facts present a fairly convincing case

against Defendants’ representation that Defendants EWM and NEQS are truly

separate entities.



                                         18
      Regardless, the Court finds sufficient evidence in the record at this stage of the

proceedings to conclude Defendants EWM and NEQS were, at the very least, joint

venturers in the transaction at issue. Defendant Elnicki, president of both

Defendants EWM and NEQS, entered into an agreement “to carry out a single,

specific purpose” that would directly benefit both Defendants EWM and NEQS. This

creates the reasonable inference that Defendant EWM’s contacts with the State of

Illinois through Defendant Elnicki were bilateral as opposed to unilateral.

Consequently, Defendant EWM’s contacts with the State of Illinois are attributable

to its co-venturer, Defendant NEQS, and Defendant NEQS therefore cannot slip the

net of personal jurisdiction in this Court.

                                     CONCLUSION

      For the foregoing reasons, Plaintiff’s claim against Defendant Elnicki is

voluntarily DISMISSED WITHOUT PREJUDICE and Defendant Elnicki is therefore

TERMINATED from this case. As to the corporate Defendants, Defendants’ Motion

to Dismiss for Lack of Jurisdiction (Doc. 11), which challenges this Court’s personal

jurisdiction, is DENIED.



SO ORDERED.

Entered this 15th day of January 2019.




                                                            /s Joe B. McDade
                                                        JOE BILLY McDADE
                                                   United States Senior District Judge

                                              19
